United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1799
Issued: April 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2011 appellant filed a timely appeal of the July 18, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error.1 Because more than one year elapsed between the most recent merit decision dated
November 24, 1998 to the filing of this appeal, the Board lacks jurisdiction to review the merits

1

Appellant submitted a timely request for oral argument before the Board pursuant to 20 C.F.R. § 501.5(b).
Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion of the Board. The Board has duly
considered the mater and finds that appellant’s request for oral argument is denied. Oral argument in this case
would delay issuance of a Board decision and would not serve a useful purpose. Appellant’s contentions are
addressed in this decision based on the record as submitted.

of this case pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.
On appeal, appellant contends that his request for reconsideration was untimely filed
because he was advised by an attending physician not to have any contact with the employing
establishment. He further contends that the medical evidence submitted in support of his
reconsideration request establishes that he sustained an emotional condition in the performance
of duty.
FACTUAL HISTORY
This case has previously been before the Board. The pertinent facts and history are set
forth. On July 23 and 29, 1998 appellant, then a 33-year-old mail handler, filed traumatic injury
and occupational disease claims, respectively, alleging that he sustained work-related stress. In a
November 24, 1998 decision, OWCP denied his claims for an emotional condition, finding that
he had not established a compensable factor of employment or a causal relationship between the
claimed condition and any compensable employment factor. Appellant did not submit any
evidence identifying the work duties that caused his emotional condition. He also did not submit
any medical evidence establishing causal relation. In an April 28, 2008 decision, OWCP denied
appellant’s August 16, 2007 request for reconsideration on the grounds that it was not timely
filed and failed to establish clear evidence of error in the November 24, 1998 decision. On
May 2, 2008 appellant appealed to the Board and requested oral argument. In a January 30, 2009
order, the Board remanded the case to OWCP for proper assemblage and reconstruction of the
case record and cancelled his request for oral argument.4 The Board found that the case record
did not contain relevant medical evidence addressed in the April 28, 2008 decision or a copy of
the November 24, 1998 decision. On March 20, 2009 OWCP issued a decision again denying
appellant’s August 16, 2007 request for reconsideration on the grounds that it was untimely filed
and failed to establish clear evidence of error in its decision denying his emotional condition
claims. In an October 21, 2009 decision, the Board affirmed the March 20, 2009 decision.5
By letter dated January 25, 2010, appellant requested reconsideration before OWCP. In a
December 2, 2009 narrative statement, he described the development of his emotional condition.
After appellant became a union representative in 1993, management’s attitude changed towards
2

5 U.S.C. § 8101 et seq.

3

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).
4

Order Remanding Case and Cancelling Oral Argument, Docket No. 08-1558 (issued January 30, 2009).

5

Docket No. 09-1214 (issued October 21, 2009).

2

him. He was harassed, belittled and verbally attacked by management. Ron Harris, a supervisor,
accused him of being the Unibomber. Appellant was threatened by Paul Stokes, a supervisor,
and Ron Snow, a tour superintendent. He complained to postal inspectors, allegedly who told
him that they could not do anything until something happened to him. Carter Gillispie, an
Employee Assistance Program counselor, advised appellant to fake being around his family until
it became real to him. Appellant was required to perform duties outside his light-duty job
description, which included cleaning up a chemical spill. Clarence Schoolfield, a supervisor,
denied his request to wear protective clothing stating that, the clothing was not necessary as long
as he did not get any chemicals on his skin. Management gave appellant unwarranted
suspensions and wrote a false statement and retaliated against him for engaging in union and
Equal Employment Opportunity Commission (EEOC) activities. Mr. Stokes altered his workers’
compensation documents. Appellant contended that prior to management’s change in attitude he
received letters of appreciation and recommendation and a quality step increase based on his
work performance.
In medical reports dated October 31, 2008 and June 6, 2011, Dr. Gerald I. Plovsky, a
Board-certified psychiatrist, advised that appellant was disabled due to a post-traumatic stress
disorder. He noted that appellant was functioning fairly well since being removed from his work
environment at the employing establishment. Dr. Plovsky provided a history that appellant was
psychologically assaulted and harassed by his supervisors in 1998 as they accused him of being a
terrorist and violent. During this time, appellant felt provoked and threatened by his supervisors.
His emotional reaction included extreme anxiety and humiliation which resulted in rage and
anger. Dr. Plovsky stated that, although he did not act on these feelings, they could develop into
a more severe psychiatric state. He advised that appellant’s return to work could be detrimental
to his mental health and the employing establishment. Dr. Plovsky noted that appellant
continued to have a daily preoccupation with the way he was treated by the employing
establishment. Appellant was fearful and frightened about any consideration of returning to his
previous work environment. Dr. Plovsky concluded that appellant had not recovered from the
1998 trauma.
In an April 4, 2011 report, Rosalyn Harris-Offut, a certified registered nurse, stated that
appellant had post-traumatic stress and schizotypal personality disorders. Appellant was totally
disabled for work.
Appellant submitted duplicate copies of medical records previously of record. Unsigned
treatment notes dated August 28 and September 11, 1998 advised that he had post-traumatic
stress disorder and recommended that he not return to work or talk to anyone at the employing
establishment. In reports dated December 22, 1998 and October 13, 1999, Dr. Plovsky obtained
a history that appellant was harassed and belittled by the employing establishment. Appellant’s
requests to attend school and to take an examination were denied by management. It accused
him of being the Unibomber. Management set appellant up to fail by assigning him extra work
or different kinds of work. It discriminated against him based on his race as employees with the
same problems he experienced were allowed to transfer to another office. Management’s
attitude towards appellant changed after he became a union representative. Dr. Plovsky opined
that appellant had significant anxiety and post-traumatic stress disorder due to his work
environment. In an October 29, 1999 report, Ms. Harris-Offut obtained a history that after he
became a union representative management became verbally and psychologically abusive

3

towards him. Appellant was called names, terrorized, threatened and received angry statements
and a dishonest written reprimand.
Ms. Harris-Offut advised that he suffered from
post-traumatic stress. Appellant could not return to work at the employing establishment. In a
March 20, 2006 report and undated report, Ms. Harris-Offut advised that appellant’s diagnosis
remained post-trauma syndrome and schizotypal personality disorder. Appellant also continued
to be disabled for work. A July 8, 1998 progress note which contained an illegible signature
addressed his need to be reevaluated to determine his diagnosis. In another progress note dated
July 8, 1998, Rita Clark6 stated that appellant was paranoid and delusional. An unsigned July 8,
1998 form report obtained a history that appellant was concerned about his safety at work. He
was exposed to hazardous chemicals. Appellant suffered from delusional disorder. The report
recommended that he take time off work.
In a July 18, 2011 decision, OWCP denied appellant’s January 25, 2010 request for
reconsideration, without a merit review, on the grounds that it was not timely filed and failed to
establish clear evidence of error in the last merit decision dated November 24, 1998.
LEGAL PRECEDENT
Section 8128(a) of FECA7 does not entitle a claimant to a review of OWCP’s decision as
a matter of right.8 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP’s decision for which review is sought.9
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.10
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.11 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.12 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.13 It is not enough merely to show that the evidence could be construed
6

The Board notes that Ms. Clark’s professional qualifications are not contained in the case record.

7

5 U.S.C. § 8128(a).

8

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

9

20 C.F.R. § 10.607(a).

10

Id. at § 10.607(b).

11

Nancy Marcano, 50 ECAB 110, 114 (1998).

12

Leona N. Travis, 43 ECAB 227, 241 (1991).

13

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

4

so as to produce a contrary conclusion.14 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.15
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.16 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.17
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. OWCP
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.18 However, a right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.19
The most recent merit decision in this case was OWCP’s November 24, 1998 decision,
which denied appellant’s emotional condition claim because he did not establish a compensable
factor of his employment. As appellant’s January 25, 2010 letter requesting reconsideration of
the merits of his claim by OWCP was made more than one year after the November 24, 1998
merit decision,20 the Board finds that it was not timely filed.
The Board finds that appellant’s December 2, 2009 narrative statement does not raise a
substantial question as to whether OWCP’s decision finding that he did not sustain an emotional
condition while in the performance of duty was in error or shift the weight of evidence in his
favor. Appellant contended that he was harassed, belittled, verbally attacked threatened and
required to work outside his light-duty job description in cleaning up a chemical spill by
Mr. Harris, Mr. Stokes and Mr. Snow. He alleged postal inspectors failed to investigate his
allegations of harassment, Mr. Gillispie advised him to fake being around his family and
Mr. Schoolfield denied his request to wear protective clothing when handling hazardous
chemicals. Appellant also contended that management gave him unwarranted suspensions and
14

Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919 (1992).

16

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

17

Thankamma Mathews, 44 ECAB 765, 770 (1993).

18

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

19

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

20

Appellant had one year to request reconsideration by OWCP of its November 24, 1998 decision. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).

5

wrote a false statement and retaliated against him for participating in union and EEOC activities
and Mr. Stokes altered appellant’s workers’ compensation documents. His allegations were
previously considered and not established as factual. Appellant did not submit any probative
evidence to establish the allegations as compensable. The Board finds that his contentions do not
establish clear evidence of error in the denial of his emotional condition claim.
Dr. Plovsky’s October 31, 2008 and June 6, 2011 reports found that appellant’s
post-traumatic stress disorder and resultant disability for work were due to harassment by the
employing establishment in 1998 as his supervisors accused him of being a terrorist and violent.
He advised that appellant’s return to work could be detrimental to his mental health and the
employing establishment. OWCP did not accept a compensable work factor with respect to
harassment. This impacts on the medical history as reported by Dr. Plovsky. The physician’s
prior reports, resubmitted by appellant on reconsideration, were previously of record and
reviewed by OWCP. The resubmission of this evidence does not raise a substantial question as
to the correctness of OWCP’s decision.21 The Board finds, therefore, that Dr. Plovsky’s reports
do not establish clear evidence of error in OWCP’s denial of appellant’s emotional condition
claim.
The April 4, 2011 report from Ms. Harris-Offutt, a registered nurse, has no probative
medical value as a nurse is not considered to be a “physician” as defined by FECA.22 Moreover,
this evidence is not relevant to the issue of whether appellant established a compensable
employment factor.23 The Board finds, therefore, that Ms. Harris-Offutt’s report does not raise a
substantial question as to the correctness of OWCP’s decision. Ms. Harris-Offutt’s other reports
were previously of record and reviewed by OWCP and, thus, are insufficient to establish clear
evidence of error.24
The unsigned treatment notes dated August 28 and September 11, 1998 and July 8, 1998
progress notes which contained an illegible signature were previously of record and considered
by OWCP in its prior decisions. The Board finds, therefore, that this evidence does not establish
that OWCP committed clear evidence of error in denying appellant’s emotional condition claim
on November 24, 1998.25
The Board finds that the arguments and evidence submitted by appellant in support of his
untimely request for reconsideration do not constitute positive, precise and explicit evidence,
which manifests on its face that OWCP committed an error. Therefore, appellant failed to meet
his burden of proof to show clear evidence of error on the part of OWCP.

21

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
22

See 5 U.S.C. § 8101(2); G.G., 58 ECAB 389 (2007).

23

F.R., Docket No. 09-575 (issued January 4, 2010).

24

Denis M. Dupor, supra note 21.

25

Id.

6

On appeal, appellant contended that his request for reconsideration was untimely filed
because an attending physician advised him to not have any contact with the employing
establishment. He did not submit evidence of any inability to report reconsideration before
OWCP at any time during the year following the November 24, 1998 merit decision. While
appellant may have chosen to rely on his attending physician’s advice, his ability to request
reconsideration was in no way dependent on contact with the employing establishment. He also
contended that the medical evidence established that his emotional condition was work related.
As noted, OWCP found that he did not establish a compensable work factor.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the July 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

